DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/21 has been entered.
Response to Amendment/Arguments
In view of Applicant’s amendment to claims 8 and 16, and associated remarks (see response filed 4/15/21, pp. 15-16, the rejection of claims 8 and 16, and the claims dependent therefrom, are rendered moot and are withdrawn.
Regarding claim 22, Applicant argues that the Office action of 3/17/21 is “silent concerning the grounds for rejecting claim 22.”  In response, it is noted that in the prior Office action, claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Andgart et al. and Vail et al. (see p. 17, section 7), and claim 22 is specifically addressed on page 21.  While the rejection of claim 22 was intended to be under section 7 of the Office action, the Examiner submits that Applicant was given reasonable notice as to the status of claim 22.  Nonetheless, since this Office action is a non-final Action, the rejection of claim 22 is restated below, and Applicant thus has a further opportunity to respond to the merits of the rejection. 
Claim Interpretation
Claims 8 and 22, and claims dependent thereon, are drawn to a “phased array antenna system” and are thus apparatus claims.  As each of claims 8 and 22 recite that portions of the antenna system are “configured to” perform a series of steps (i.e. see claim 8, l. 33 to end of claim; claim 22, l. 22 to end of claim), the claims are accordingly each considered to be drawn to a phased array antenna system configured to and capable of performing the recited functions.
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 is dependent on claim 18, which is canceled.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 26 recites that “operation (c) comprises comparing the value of the parameter of the received signal to a detection threshold which is adjustable.”  However, operation (c) of claim 22, from which claim 26 depends, involves “storing markings for the two marked beams in a first-in first-out buffer;” and thus does not involve a value of a parameter, or the comparing of 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andgart et al. U.S. Patent App. Pub. No. 2017/0127398 in view of Lim et al. U.S. Patent App. Pub. No. 2020/0212988 and Vail et al. U.S. Patent App. Pub. No. 2002/0084934.
Regarding claim 22, Lim discloses a phased array antenna system comprising a phased array antenna (see Fig. 4B), a transmitter and a receiver (i.e. communication unit 310 – Fig. 3; see ¶ [0079]), a transmit module that connects the transmitter to the phased array antenna in a transmit mode and connects the receiver to the phased array antenna in a receive mode (i.e. communication unit 310 – see ¶¶ [0078]-[0082]), a beam steering controller (i.e. control unit 330 including beam set determination unit 331, auxiliary beam pair determination unit 333 – Fig. 3) configured to control the phased array antenna to transmit beams having beamwidths and angles from boresight (see ¶¶ [0084]-[0085], [0092]; Figs. 3, 4A, 6), a beam search controller (i.e. control unit 330 including direction determination unit 335 – Fig. 3) configured to send commands to the transmitter and beam steering controller, which commands cause beams selected to be transmitted by the phased array antenna (see ¶¶ [0080]-[0085]), a complementary beam set data storage medium (storage unit 320) storing data representing specifications of beams of a complementary beam set (see ¶ [0083]), wherein the complementary beam set data 
Lim does not disclose that the beamwidths and angles controlled by the beam steering controller based on commands from the beam search controller are determined by a tree-based beam search, and that the beam set is organized in L levels, wherein an index l indicates an l-th level of a total number of levels L and an index b indicates a b-th beam in a level, and further, that a number of operations are performed.
Andgart discloses a transceiver device that performs beam searching where beams are controlled based on a tree-based beam search, the beam set organized in L levels (see ¶ [0063], Figs. 4-7), wherein an indexing scheme may be used to represent the beam set such that an index l indicates an l-th level of a total number of levels L and an index b may indicate a b-th beam in a b of the first level, as Andgart shows that a direction with largest detected desired signal energy or some other metric is determined to be the preferred direction (see e.g. ¶¶ [0064], [0069]; Fig. 5 – step S114);
following detection that a signal was received for beam b of the first level, performing the following steps in sequence (L – 1) times as Andgart discloses that beam searching is iteratively performed by repeating a number of sub-steps (see ¶ [0064]):
	determining that the current level l is not the L-th level of the complementary beam set, as Andgart discloses that the process continues until an acceptance criterion is fulfilled, where the criterion may be that the number of iterations for iteratively performing the beam searching has been reached (i.e. l = L), (see ¶ [0069]; also see Figs. 5, 6 – steps S116, S216);
	following a determination that the current level l is less than the total number of levels L, marking two marked beams in the next level, as Andgart disclose that in each subsequent stage of the iterative beam searching, when the current level is not at the set number of iterations/levels (i.e. Fig. 6, step S216 – Decision “no”), the preferred beam configuration from the previous stage may be used as the starting point in the subsequent stage (¶¶ [0065]-[0066]), such as shown in Figure 7, where beams 71a and 71b are chosen (i.e. marked for selection) when beam 71 is indicated as being received, those beams having beam bandwidths which overlap beam 71;
setting phases and amplitudes of antenna elements of the phased array antenna to transmit the two marked beams in succession, as Andgart discloses that in a next stage, the process is repeated where the beams having successively narrowed widths are employed for transmitting sounding signals (see ¶ [0063], Fig. 7), those beams sent in succession as in the previous stage where cycling over all selected transmit directions is performed (see Figs. 5-6, ¶ [0061]);

following performance of the detecting step for an (L – 1)-th level, determining that the current level is the L-th level of the complementary beam set (i.e. Fig. 6, step S216 – Decision “yes”); and declaring that a signal has been detected with a direction of arrival corresponding to the pointing angle for the one of the marked beams (i.e. search is complete: ¶¶ [0082], [0085]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to control beams based on a tree-based beam search, as suggested by Andgart and detailed above, in the system of Lim, because the successive refinement of beam angles in a tree-based beam search allows for a more efficient search of the search space (see Andgart, ¶¶ [0016], [0062]-[0063]).
Further, in the proposed combination of Lim and Andgart, while Andgart discloses saving the beam selected to have the highest signal quality metric (see ¶¶ [0057], [0064]), and from the thus determined beam, selecting beams for the next iteration (¶ [0066]), Lim and Andgart do not disclose storing markings for the two marked beams in a first-in first-out buffer.
Lim does disclose that “storage unit 230 may store direction information (or may be called angle information) for each beam of an auxiliary beam pair (ABP) or each beam of a beam set to be operated” (see ¶ [0074]).  Accordingly, Lim discloses a storage unit storing information regarding beams to be transmitted.  Vail discloses a FIFO buffer 23 used to store beam control commands to a subarray controller of a phased array antenna system (see Fig. 2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed 
Regarding claim 23, in the proposed combination, Lim further discloses that the beam search controller comprises a module configured for detecting a particular parameter of signals output by the receiver (see ¶¶ [0111]-[0112]).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andgart et al. in view of Lim et al. and Vail et al., as applied to claim 22 above, and further in view of Rudish et al. U.S. Patent No. 5,793,798.
Regarding claim 24, Andgart in combination with Lim and Vail disclose a method for searching for signals using a phased array antenna, as described above, and Andgart further shows that in a first level, there are M beams (i.e. 2), including the first beam, in the second level, where half of the beams are shown, there are 2 beams for each of the M beams of the first level (i.e. 2M = 4), and multiple levels corresponding to the number of iterations are employed (¶¶ [0055], [0066]), but the proposed combination does not expressly show a third level having 4M beams and an L-th level having 2L-1 M beams.
Rudish discloses a beam system where a direction is searched using an adaptive acquisition process where starting from an initial directional angle, the angle is changed in steps such that the angle is halved in each iteration (i.e. 1/2, 1/4, etc.) in order to refine the directional angle (col. 20, ll. 1-11), where in a third iteration, 4 times the number of beams in the first iteration would thus be used, and by extension, at an L-th level, there would be 2L-1 M beams. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ increasing numbers of beams for successive levels of a tree-based L-th level having 2L-1 M beams relative to a first level, as suggested by Rudish, in the method of Andgart et al., where successively narrower beamwidths are employed, to provide for increasingly more precise beam selection while covering the entire search space.
Regarding claim 25, Andgart discloses that in the tree-search beam finding process, high-resolution beam finding is based on forming beams with successively narrower beam-widths over successive iterations (¶ [0063]).
Allowable Subject Matter
Claims 8, 16, 17 and 27-37 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/25/2021